DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-15,17,23,24,28, & 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang US Pub No. 2009/0312169 in view of paper of Portland Community College, “1 ABO-Rh Testing Part 1: Labeling Tubes & Adding Reagents”, https://www.youtube.com/watch?v=5gHl3PMv5BU, Dec 17, 2010 hereafter Portland Community College.

With respect to claim 12, Yang teaches a field testing device for preparing a test sample for an assay process, the field testing device comprising:
a centrifuge configured to receive the test sample and centrifuge the test sample, the centrifuge including:
a circular rotor (fig 1,10) (0047, lines 1-2);
a motor (fig 1, 12) configured to rotate the circular rotor (0048, lines 1-2); and
a bucket (fig 1, 20) hanging vertically from the rotor via a pivot point connection (fig 1, 22), the bucket configured to configured to retain the test sample during the centrifugation process (fig 3).

Yang does not teach a sample receptacle configured to receive the test sample, the test sample being a portion of a bodily fluid and a pipette tip configured to extract the test sample from the sample receptacle.

Portland Community College (PCC), in the same field of endeavor as Yang of centrifuges, implicitly teaches a sample receptacle configured to receive a test sample (fig 1), wherein a pipette tip is configured to extract the test sample from the receptacle (fig 2).  The receptacle is then placed into the centrifuge for centrifuging (fig 3). At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Portland Community college’s pipette tip with Yang’s centrifuge to extract liquid samples from sample receptacles for separation.  One of ordinary skill may place the sample receptacle inside PCC’s bucket or place the receptacle in the PCC’s pivoting holder (fig 7, 21) as the bucket.


    PNG
    media_image1.png
    823
    1034
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    799
    1008
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    808
    1001
    media_image3.png
    Greyscale

With respect to claim 13 according to claim 12, the combination teaches the field testing device wherein the bucket is configured to rotate to a substantially horizontal position (fig 3, Yang) during the centrifugation process.

With respect to claim 14 according to claim 13, the combination teaches the field testing device wherein the bucket rotates via the pivot point connection (fig 3 & 7, Yang) as a result of centrifugal force caused by a rotation of the rotor (0023 Yang).

With respect to claim 15 according to claim 12, the combination teaches the field testing device wherein the bucket (fig 3, Yang) is configured to receive the pipette tip (fig 2, PCC) containing the sample.

With respect to claim 17 according to claim 12, the combination teaches the field testing device wherein the rotor further includes a second bucket hanging vertically from the rotor via a second pivot point connection (fig 5, Yang), the second bucket configured to configured to retain the test sample during the centrifugation process (fig 5, Yang).

With respect to claim 23, Yang teaches a method for preparing a test sample for an assay process within a field testing device, the method comprising:
centrifuging the test sample “centrifugally separating the material” (0030, lines 5-7), the centrifuging including:
inserting the test sample into a bucket (fig 5, 20) vertically hanging from a circular rotor;
rotating the rotor (fig 1,10) (0047, lines 1-2) using a motor (fig 1, 12) (0048, lines 1-2); and
transitioning the bucket from the vertical position to an angled position (fig 5) in response to the rotating.

Yang does not specifically teach receiving the test sample and the test sample being a portion of a bodily fluid; extracting the test sample using a pipette tip.

Portland Community College (PCC), in the same field of endeavor as Yang of centrifuges, implicitly teaches a sample receptacle configured to receive a test sample (fig 1), wherein a pipette tip is configured to extract the test sample from the receptacle (fig 2).  The receptacle is then placed into the centrifuge for centrifuging (fig 3). PCC further teaches a bodily fluid such as Murine Monoclonal Anti-body A is added to the sample receptacle (fig 4).  Examiner notes Murine Monoclonal Anti-body A is an antibody found in red blood cells. At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine a Portland Community College’s pipette tip with Yang’s centrifuge to extract separate particles in bodily fluids for analysis.

    PNG
    media_image4.png
    301
    414
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    297
    435
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    324
    401
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    802
    1007
    media_image7.png
    Greyscale


iWith respect to claim 24 according to claim 23, the combination teaches the method wherein the angled position is a substantially horizontal position “90 degrees” (fig 6, Yang) (0030, lines 8-9).

With respect to claim 25 according to claim 24, the combination teaches the method further comprising providing a pivot point (fig 2, 22, Yang) connection for affixing the bucket to the rotor that allows the bucket to transition from the vertical position to the angled position as a result of centrifugal force caused by the rotation of the rotor (fig 3 & 7, Yang).

With respect to claim 28 according to claim 23, the combination teaches the method further comprising a second test bucket that vertically hangs from the rotor via a second pivot point connection (fig 3 Yang).

The combination does not specifically teach providing a second test sample.


    PNG
    media_image8.png
    738
    980
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    417
    578
    media_image9.png
    Greyscale


Portland Community College (PCC), in the same field of endeavor as Yang of centrifuges, teaches a first second sample (fig 1, tube A) and second sample (fig 1, tube B), wherein the second test sample is placed in a vertically hanging test bucket (fig 2).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try to add a second sample to combination’s second bucket to centrifuge multiple samples for further analysis.

With respect to claim 29 according to claim 28, the combination does not teach positioning the second bucket so as to balance the weight of the bucket on the rotor.

Portland Community College (PCC), in the same field of endeavor as Yang of centrifuges, teaches placing a first and second test tube inside the buckets of a centrifuge, wherein the test tubes are place in buckets across from each other for balancing (fig 1).  PCC implicitly teaches the centrifuge’s buckets are positioned directly across from another respective bucket.  Examiner notes one of ordinary skill in the art would understand buckets should be positioned directly across from each other to enable counter balancing of weight.  At the time prior to effective filing date of the invention it would have been obvious to one of ordinary skill in the art to position the combination’s second bucket directly across from a first bucket to prevent an unbalanced rotation which may cause damage to the rotor during high speed centrifuging.

    PNG
    media_image10.png
    722
    983
    media_image10.png
    Greyscale


Claim 16 & 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang US Pub No. 2009/0312169 in view of paper of Portland Community College, “1 ABO-Rh Testing Part 1: Labeling Tubes & Adding Reagents”, https://www.youtube.com/watch?v=5gHl3PMv5BU, Dec 17, 2010 hereafter Portland Community College in further view of Due WO 2004073868.


With respect to claim 16 according to claim 12, the combination does not teach the rotor includes a counterbalance configured to offset a weight of the bucket and test sample.

Due, in the same field of endeavor as Yang of centrifuges, teaches a rotor (fig 4, 3) includes counterbalance (fig 3, 24) configured to offset weight of bucket (fig 3, 6) and test sample (pg. 7, ¶ 12), wherein the counter balance may be advantageous to allow smooth running, and to prevent damage of the rotor in cases where the sample mass is high relative to the rotor mass and the centrifugation speed is high (pg. 4, ¶ 2).  At the time prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to combine Due’s counterbalance with the combination’s rotor to prevent damage to rotor when centrifuging at high speeds and/or with heavy samples.

With respect to claim 27 according to claim 23, the combination does not teach counterbalancing the combined weight of the bucket and the test sample on the rotor.

Due, in the same field of endeavor as Yang of centrifuges, teaches a rotor (fig 4, 3) includes counterbalance (fig 3, 24) configured to offset weight of bucket (fig 3, 6) and test sample (pg. 7, ¶ 12), wherein the counter balance may be advantageous to allow smooth running, and to prevent damage of the rotor in cases where the sample mass is high relative to the rotor mass and the centrifugation speed is high (pg. 4, ¶ 2).  At the time prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to combine Due’s counterbalance with the combination’s rotor to prevent damage to rotor when centrifuging at high speeds and/or with heavy samples.

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang US Pub No. 2009/0312169 in view of paper of Portland Community College, “1 ABO-Rh Testing Part 1: Labeling Tubes & Adding Reagents”, https://www.youtube.com/watch?v=5gHl3PMv5BU, Dec 17, 2010 hereafter Portland Community College in further view of Romanauskas EP 0054744.

With respect to claim 18 according to claim 17, the combination does not teach the second bucket is positioned on the rotor such that it is substantially in balance with the first bucket.

Romanauskas, in the same field of endeavor as Yang of centrifuges, teaches in operation, if the quotient of n/2 is an even number, then such a rotor may be utilized with any even number of buckets and if each pair of buckets is disposed in a diametrically opposite segment the rotor-will- be in balance during operation (pg. 3, ¶ 3). At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to select an even number of buckets positioned diametrically opposed to one another to substantially balance each other to prevent damage to the rotor during high speed centrifuging.

Claims 20, 21, 31, & 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang US Pub No. 2009/0312169 in view of paper of Portland Community College, “1 ABO-Rh Testing Part 1: Labeling Tubes & Adding Reagents”, https://www.youtube.com/watch?v=5gHl3PMv5BU, Dec 17, 2010 hereafter Portland Community College in further view of paper of Joshua W. M. Theisen, “Three Key Subregions Contribute to the Function of the Downstream RNA Polymerase II Core Promoter”, 2010, hereafter Theisen.

With respect to claim 20 according to claim 12, the combination does not teach the motor is configured to spin the rotor at between 10,000 and 15,000 rotations per minute.

Theisen, in the field of endeavor of analysis of RNA, teaches a centrifuge rotor configured to rotate at 10,000 rotations per minute as a means to separate insoluble material from DNA (pg. 3472, col 1, ¶ 2, lines 30-33).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try to spin the combination’s rotor at 10,000 rotations per minute to separate unwanted materials from samples such as DNA.

With respect to claim 21 according to claim 20, the combination does not teach one or more processors configured to initiate a stop procedure after a predetermined amount of time has lapsed.

Portland Community College (PCC), in the same field of endeavor as Yang of centrifuges, implicitly teaches a processor configured to start the spinning of a centrifuge for an allotted amount of time (fig 1) and subsequently stop the procedure after the time has lapsed (fig 2 & 3).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine PCC’s processor with the combination’s centrifuge to enable stopping of centrifuge at a desired time.


    PNG
    media_image11.png
    786
    1000
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    795
    994
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    791
    991
    media_image13.png
    Greyscale


With respect to claim 31 according to claim 23, the combination does not teach rotating of the rotor occurs at between 10,000 and 15,000 rotations per minute.

Theisen, in the field of endeavor of analysis of RNA, teaches a centrifuge rotor configured to rotate at 10,000 rotations per minute as a means to separate insoluble material from DNA (pg. 3472, col 1, ¶ 2, lines 30-33).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try to spin the combination’s rotor at 10,000 rotations per minute to separate unwanted materials from samples such as DNA.

With respect to claim 32 according to claim 31, the combination does not teach initiating a stop procedure after a predetermined amount of time has lapsed.

Portland Community College (PCC), in the same field of endeavor as Yang of centrifuges, implicitly teaches a processor configured to start the spinning of a centrifuge for an allotted amount of time (fig 1) and subsequently stop the procedure after the time has lapsed (fig 2 & 3).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine PCC’s processor with the combination’s centrifuge to enable stopping of centrifuge at a desired time.

    PNG
    media_image14.png
    319
    406
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    317
    396
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    328
    411
    media_image16.png
    Greyscale


Claims 19 & 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang US Pub No. 2009/0312169 in view of paper of Portland Community College, “1 ABO-Rh Testing Part 1: Labeling Tubes & Adding Reagents”, https://www.youtube.com/watch?v=5gHl3PMv5BU, Dec 17, 2010 hereafter Portland Community College in further view of Howell WO 9740942.

With respect to claim 19 according to claim 12, the combination does not teach the pivot point connection is configured to limit outward rotation of the bucket to one of 15, 30, 45, 60 or 75 degrees.

Howell, in the same field of endeavor as Yang of centrifuges, teaches a pivot (fig 7, 94) connection configured to limit an outward rotation of 45 degrees (pg. 3, ¶ 11, line 8) (pg. 5, ¶ 1, lines 2-5).  The background of the invention discloses fixed angle rotors, i.e., those in which the tubes are held in a position of a fixed angle, typically 45°, relative to the spin axis, are known to separate the liquid or solid phases in less time than swinging bucket rotors with the same gravitational force (pg. 2, ¶ 3, lines 1-3).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to select a 45 degree angle for the combinations pivot point to separate liquid or solid phases in an efficient amount of time saving time and energy.

With respect to claim 30 according to claim 23, the combination does not teach the method wherein the angled position is one of 15, 30, 45, 60, or 75 degrees from vertical.

Howell, in the same field of endeavor as Yang of centrifuges, teaches a pivot (fig 7, 94) connection configured to limit an outward rotation of 45 degrees (pg. 3, ¶ 11, line 8) (pg. 5, ¶ 1, lines 2-5).  The background of the invention discloses fixed angle rotors, i.e., those in which the tubes are held in a position of a fixed angle, typically 45°, relative to the spin axis, are known to separate the liquid or solid phases in less time than swinging bucket rotors with the same gravitational force (pg. 2, ¶ 3, lines 1-3).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to select a 45 degree angle for the combinations pivot point to separate liquid or solid phases in an efficient amount of time saving time and energy.

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang US Pub No. 2009/0312169 in view of paper of Portland Community College, “1 ABO-Rh Testing Part 1: Labeling Tubes & Adding Reagents”, https://www.youtube.com/watch?v=5gHl3PMv5BU, Dec 17, 2010 hereafter Portland Community College in further view of Hardy US Pat No. 4092113.

With respect to claim 26 according to claim 23, the combination does not teach inserting the pipette tip with the test sample into the bucket.

Hardy, in the same field of endeavor as Yang of centrifuges, teaches transferring samples within a sample tube by pipette prior to centrifuging (col 1, lines 25-27) within the background of the invention.  Hardy teaches a sample tube (fig 4, 3) is held within the centrifuge bucket (fig 4, 58) (col 4, lines 26-27).  Examiner notes one of ordinary skill would readily understand inserting a pipette into bucket to transfer a sample within the sample tube inside the bucket prior to centrifuging.  At the time prior to the effective filing date it would have been obvious to transfer sample via a pipette into the combination’s bucket to efficiently transfer liquid samples without accidently mis pouring the sample onto the sides of the bucket. 

Allowable Subject Matter
Claims 22 & 33 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 22, the prior art of record, taken alone or in combination, fails to disclose or render obvious “shifting the motor into a neutral gear; allowing the rotor to naturally reduce its rotational speed in response to the shifting; monitoring the rotational speed of the rotor; detecting that a predetermined low threshold rotational speed has been met; and activating a cam coupled to the rotor to stop the rotor”, in combination with the rest of the limitations of claim 22.

As to claim 33, the prior art of record, taken alone or in combination, fails to disclose or render obvious “shifting the motor into a neutral gear; allowing the rotor to naturally reduce its rotational speed in response to the shifting;
monitoring the rotational speed of the rotor; detecting that a predetermined low threshold rotational speed has been met; and activating a cam coupled to the rotor to stop the rotor”, in combination with the rest of the limitations of claim 33.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877